Order entered December 2, 2016




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-16-00475-CV

                  IN THE INTEREST OF B.M.Y. AND J.M.Y., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-98-16446-T

                                              ORDER
       Before the Court are (1) appellee’s November 30, 2016 pro se unopposed motion to

extend time to file appellee’s brief and (2) Georganna L. Simpson’s December 1, 2016 notice of

appearance and designation of counsel for appellee. Because appellee is represented by counsel,

we will take no action on her pro se motion for extension of time to file appellee’s brief. See In

the Interest of D.W., 445 S.W.3d 913, 914 n. 1 (Tex. App—Dallas 2014, pet. denied) (appellant

not entitled to hybrid representation).

       We DIRECT the Clerk of the Court to add Georganna L. Simpson, 1349 Empire Central

Drive, Woodview Tower, Ste. 600, Dallas, TX 75247, (214) 905-3739, State Bar Number

18400965, as lead counsel for appellee.      Appellee’s brief is due on or before January 17, 2017.




                                                         /s/   CRAIG STODDART
                                                               JUSTICE